DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. Additionally, the instant claims present additional new claims without cancelling a corresponding number of current claims. As such, the claims are not being entered and a response to applicant’s arguments is provided below. 
Applicant argues that Zweben fails to teach the amended limitation of “another 3D printed layer of 3D printable material printed on the layer of interlay material to fuse the layer of interlay material and the another 3D printed layer with a previous 3D printed layer” such that Zweben requires an adhesive layer in order to bond the layer of polymer matrix to the layers of metal. 
The examiner recognizes the use of an adhesive in order to bond the various layers in Zweben, however, the use of this adhesive is optional (Col. 6, Lines 37-40). Additionally, each of the layers may be combined through the use of the application of heat and pressure which one of ordinary skill in the art would appreciate as teaching the limitation of the layers being fused together when the adhesive is not present (Col. 13, Lines 42-48). As such, the examiner contends that Zweben teaches the newly presented limitation of “another 3D printed layer of 3D printable material printed on the layer of interlay material to fuse the layer of interlay material and the another 3D printed layer with a previous 3D printed layer” such that the layers of Zweben are bonded together by means of heat and pressure without the use of an adhesive. 
Additionally, as noted above, the claims are not being entered such that there are newly presented claims without cancelling a corresponding number of claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783